DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roeth et al., US Pg. Pub. No. (2020/0132476) referred to hereinafter as Roeth.
As per claim 1, Roeth teaches a method comprising: retrieving probe data for an intersection with at least one upstream road link and at least one downstream link (see at least Para 13-14); performing a lane-level map-matching of the probe data to one or more upstream lanes of the at least one upstream road link, one or more downstream lanes of the at least one downstream link, or a combination thereof (see at least Para 12, 13-14); generating a junction matrix for the intersection between the one or more upstream lanes of the at least one upstream road link and the one or more downstream lanes of the at least one downstream road link based on the lane-level map-matching of the probe data (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d); and determining lane-connectivity data for the intersection based on the junction matrix (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 2, Roeth teaches a method of claim 1, wherein the lane-connectivity data indicates which of the one or more upstream lanes flows traffic into which of the one or more downstream lanes (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 3, Roeth teaches a method of claim 1, further comprising: storing the lane-connectivity data as an attribute of the intersection, the at least one upstream link, the at least one downstream link, or a combination thereof in a geographic database (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 4, Roeth teaches a method of claim 1, further comprising: providing the lane-connectivity data as an output for determining direction-based traffic data for the intersection, the at least one upstream link, the at least one downstream link, or a combination thereof (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 5, Roeth teaches a method of claim 1, wherein each element of the junction matrix corresponds to a combination of an originating upstream lane and an ending downstream lane determined from among the one or more upstream lanes and the one or more downstream lanes (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 6, Roeth teaches a method of claim 5, further comprising: determining a count, an average speed, a standard deviation, an average map-matching confidence, 

As per claim 7, Roeth teaches a method of claim 1, further comprising: determining a restricted driving maneuver for the intersection based on a count of the probe data for one or more elements of the junction matrix (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 8, Roeth teaches a method of claim 1, further comprising: determining one or more prominent lanes among the one or more upstream lanes, the one or more downstream lanes, or a combination thereof based on a relative count of the probe trajectory among different elements of the junction matrix (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).

As per claim 9, Roeth teaches a method of claim 1, wherein the probe data includes historical probe data and wherein the lane-connectivity data is historical lane-connectivity data, the method further comprising: processing real-time probe data based on the historical lane-connectivity data to determine real-time lane connectivity data for the intersection (see at least summary, Para 89-90, 99-101, 121, fig.6c-6d).


As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665